IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
STATE OF WASHINGTON,
                                                 No.74156-0-I
                        Respondent,
                                                 DIVISION ONE
              V.
                                                 UNPUBLISHED OPINION
IRA LAMAR BLACKSTOCK, JR.,
                                                                                   C:)
                                                                                   C-11
                        Appellant.               FILED: April 24, 2017


       TRICKEY, A.C.J. — Ira Blackstock, Jr. appeals his convictions for two counts
of vehicular homicide and one count of vehicular assault. He argues that he

received ineffective assistance of counsel because his trial counsel failed to

request a new jury instruction defining the disregard for the safety of others. The

court's definition instruction was a correct statement of the law and was the pattern

jury instruction.   Accordingly, Blackstock's counsel's performance was not

deficient. We affirm.

                                      FACTS

       In October 2013, Ira Blackstock, Jr. lost control of his vehicle and crashed

into another vehicle. The driver and one passenger of the other vehicle, Janeah

and Janesah Goheen, died from the crash. The other passenger, Alysha Pickier,

suffered serious injuries. Blackstock was not intoxicated at the time of the crash.

The State charged Blackstock with two counts of vehicular homicide and one count

of vehicular assault.

       The court gave the jury the standard instruction to define the disregard for

the safety of others, modified only so that it applied to both vehicular homicide and

vehicular assault. Blackstock did not propose any additional instructions on the
No. 74156-0-1/ 2

issue of degree of fault required.1

       The jury convicted Blackstock on all counts, but found that he had not been

operating the vehicle in a reckless manner.

       Blackstock appeals.

                                      ANALYSIS

                          Ineffective Assistance of Counsel

       Blackstock argues he received ineffective assistance of counsel when his

counsel failed to propose a new instruction to define disregard for the safety of

others. Specifically, he argues that the court's instruction, which was the pattern

instruction, did not adequately convey that the jury had to find that he had failed to

be aware of a substantial risk of death or substantial bodily injury. We disagree.

We cannot say that Bldckstock's counsel's performance was deficient when he did

not challenge a current pattern jury instruction that accurately stated the law.

       The Sixth Amendment guarantees criminal defendants the right to the

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 684, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984). To prevail on a claim of ineffective assistance of

counsel, the defendant must show (1) that trial counsel's performance "fell below

an objective standard of reasonableness" and (2) that the defendant was

prejudiced by trial counsel's deficient performance. State v. Sutherbv, 165 Wash. 2d
870, 883, 204 P.3d 916 (2009). If a party fails to satisfy either prong, a reviewing

court need not consider the other. State v. Foster, 140 Wash. App. 266, 273, 166



1 The only jury instruction Blackstock's counsel proposed was that the defendant was not
required to testify and that the jury should draw no adverse inferences from his decision
not to testify.
                                           2
No. 74156-0-1 /3

P.3d 726 (2007).

      In State v. Studd, the defendant's trial counsel proposed the jury instruction

for self-defense. 137 Wash. 2d 533, 541, 973 P.2d 1049 (1999). The proposed

instruction was, at the time,the pattern jury instruction. 11A WASHINGTON PRACTICE

PATTERN JURY INSTRUCTIONS: CRIMINAL 16.02 (1994) (WPIC). In between the

defendant's trial and appeal, the Supreme Court determined that the WPIC used

was erroneous. Studd, 137 Wash. 2d at 551-52 (citing State v. LeFaber, 128 Wn.2d

896,900-03,913 P.2d 369(1996), abrogated on other grounds by State v. O'Hara,

167 Wash. 2d 91, 217 P.3d 756 (2009)). The defendant argued that his trial counsel,

was ineffective for proposing the instruction. Studd, 137 Wash. 2d at 551. The

Supreme Court determined that the defendant's counsel could "hardly be faulted

for requesting a jury instruction based upon a then-unquestioned" pattern

instruction. Studd, 137 Wash. 2d at 551.

      By contrast, in State v. Kyllo, the Supreme Court agreed with a defendant's

contention that his counsel's performance was deficient because his counsel had

proposed an erroneous self-defense instruction. 166 Wash. 2d 856, 865, 869, 215
P.3d 177 (2009). The court reasoned that, unlike in Studd, by the time of trial,

there was case law showing that the instruction was erroneous, which "counsel

should have discovered." KvIlo, 166 Wash. 2d at 868.

      Appellate courts review claims of ineffective assistance of counsel de novo.

Sutherbv, 165 Wash. 2d at 883.

      Here, the State charged Blackstock with vehicular homicide and vehicular

assault. A driver is guilty of vehicular homicide when his driving proximately


                                        3
No. 74156-0-1 /4

causes the death of any person and the driver was operating the motor vehicle:

       (a) While under the influence of intoxicating liquor or any drug, as
       defined by RCW 46.61.502; or
       (b) In a reckless manner; or
       (c) With disregard for the safety of others.

RCW 46.61.520(1)(a)-(c).

        A driver is guilty of vehicular assault when his driving causes substantial

bodily harm to another and the driver was operating the motor vehicle:

       (a) In a reckless manner.. .; or
       (b) While under the influence of intoxicating liquor or any drug, as
       defined by RCW 46.61.502.. .; or
       (c) With disregard for the safety of others.

RCW 46.61.522(1)(a)-(c).

       The court gave the WPIC defining recklessness and disregard for the safety

of others:

       To operate a motor vehicle in a reckless manner means to drive in a
       rash or heedless manner, indifferent to the consequences.

       Disregard for the safety of others means an aggravated kind of
       negligence or carelessness, falling short of recklessness but
       constituting a more serious dereliction than ordinary negligence.
       Ordinary negligence is the failure to exercise ordinary care. Ordinary
       negligence is the doing of some act which a reasonably careful
       person would not do under the same or similar circumstances or the
       failure to do something which a reasonably careful person would
       have done under the same or similar circumstances. Ordinary
       negligence in operating a motor vehicle does not render a person
       guilty of vehicular homicide or vehicular assault.[2]

       Although Blackstock offers suggestions for improving this instruction, he

has not identified any Washington court decisions disapproving its use or indicating

that it is not a correct statement of the law. In fact, Blackstock concedes that the



2 Clerk's   Papers at 35; WPIC 90.05 (4th ed. 2016).
                                            4
No. 74156-0-I /5

court's instruction is "technically correct."3 Therefore, his counsel's failure to

request a different instruction does not render his performance deficient.

           Blackstock argues that his counsel's performance was nevertheless

deficient because counsel should have requested an instruction that made it

"abundantly clear" that criminal negligence is required to show a disregard for the

safety of others.4

           Blackstock cites to concurring and dissenting opinions in State v. Eike, 72
Wash. 2d 760, 435 P.2d 680 (1967), to support his argument that his counsel should

have sought a different instruction. In Eike, the Supreme Court approved the trial

court's instruction that "'to operate a motor vehicle with disregard for the safety of

others, means just what the words imply." 72 Wash. 2d at 766. The trial court had

denied the defendant's request to add "such a disregard of consequences as to

evince or show a willingness to perpetrate injury to another or to take known

chances of so doing" to the end of the instruction. Eike, 72 Wash. 2d at 764.

           The opinions Blackstock cites, which call for a more detailed jury instruction,

are in response to the minimalist instruction approved by the majority in Eike. See

72 Wn.2d at 769(Hamilton, J. concurring in part and dissenting in part); 72 Wash. 2d

at 772 (Finley, C.J. dissenting). These opinions are not controlling. Even if they

were, the WPIC used in Blackstock's trial represents a marked improvement from

the trial court's instruction in Eike.

           No case has indicated that the WPIC used here misstates the law.

Therefore, Blackstock's counsel was not deficient for failing to propose a new jury


3    Br. of Appellant at 32.
.4   Br. of Appellant at 32.
                                             5
No. 74156-0-1 /6

instruction. Accordingly, we do not reach the issue of whether Blackstock suffered

prejudice from the lack of a different instruction. Blackstock's claim of ineffective

assistance of counsel fails.

                                  Appellate Costs

       Blackstock asks that no costs be awarded on appeal. Appellate costs are

generally awarded to the substantially prevailing party on review. RAP 14.2.

However, when a trial court makes a finding of indigency, that finding remains

throughout review "unless the commissioner or clerk determines by a

preponderance of the evidence that the offender's financial circumstances have

significantly improved since the last determination of indigency." RAP 14.2.

       Here, the trial court found Blackstock indigent for the purpose of this appeal.

If the State has evidence indicating that Blackstock's financial circumstances have

significantly improved since the trial court's determination, it may file a motion for

costs with the commissioner.

       Affirmed.



                                                       /rook • AF
WE CONCUR:




                                         6